19-10412-jlg         Doc 1666     Filed 12/06/19 Entered 12/06/19 15:00:51                   Main Document
                                                Pg 1 of 55




     THIS OBJECTION SEEKS TO DISALLOW AND EXPUNGE CERTAIN FILED
      PROOFS OF CLAIM. PARTIES RECEIVING THIS NOTICE OF THE FIRST
        OMNIBUS OBJECTION TO CLAIMS SHOULD REVIEW THE OMNIBUS
    OBJECTION TO SEE IF THEIR NAME(S) AND/OR CLAIM(S) ARE LOCATED IN
    THE OMNIBUS OBJECTION AND/OR THE EXHIBIT ATTACHED THERETO TO
       DETERMINE WHETHER THIS OBJECTION AFFECTS THEIR CLAIM(S).

                 IF YOU HAVE QUESTIONS, PLEASE CONTACT
                DITECH HOLDING CORPORATION’S COUNSEL,
    ANGELINE HWANG, ESQ., AT 212-310-8258 or ANGELINE.HWANG@WEIL.COM,
          AND THE CONSUMER REPRESENTATIVE, TARA TWOMEY, AT
                           TTWOMEY@ME.COM.


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :    Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                               Case No. 19-10412 (JLG)
                                                               :
                           Debtors.   1                        :    (Jointly Administered)
                                                               :
---------------------------------------------------------------X

           NOTICE OF HEARING ON FIRST OMNIBUS CLAIMS OBJECTION
          TO PROOFS OF CLAIM (NO BASIS CONSUMER CREDITOR CLAIMS)


                    PLEASE TAKE NOTICE that, on December 6, 2019, the Plan Administrator, on

behalf of Ditech Holding Corporation (f/k/a Walter Investment Management Corp.) and its debtor

affiliates (excluding Reorganized RMS) (collectively, the “Wind Down Estates”), and the


1
     The Debtors’ Third Amended Plan (as defined below) was confirmed, which created the Wind Down Estates.
     The Wind Down Estates, along with the last four digits of each of their federal tax identification number, as
     applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech Financial LLC
     (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree Insurance Agency
     of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree Servicing Corp. (3552);
     Marix Servicing LLC (6101); Walter Management Holding Company LLC (9818); and Walter Reverse
     Acquisition LLC (8837). The Wind Down Estates’ principal offices are located at 1100 Virginia Drive, Suite
     100, Fort Washington, Pennsylvania 19034.




WEIL:\97291114\5\41703.0012
19-10412-jlg         Doc 1666      Filed 12/06/19 Entered 12/06/19 15:00:51                      Main Document
                                                 Pg 2 of 55


Consumer Representative filed the First Omnibus Objection to Proofs of Claim (No Basis

Consumer Claims) (the “Objection”) with the United States Bankruptcy Court for the Southern

District of New York (the “Bankruptcy Court”). 2

                    The Objection requests that the Bankruptcy Court disallow and expunge one or

more proofs of claim (the “Proof(s) of Claim”) listed on Exhibit A annexed to the Objection on

the ground that based on the books and records, the Plan Administrator believes there is no basis

for the Proof(s) of Claim. 3 Any claim that the Bankruptcy Court expunges and disallows will

be treated as if it had not been filed and you will not be entitled to any distribution on account

thereof.

                    PLEASE TAKE FURTHER NOTICE that the Court-Ordered Claim Hearing

Procedures (the “Claim Hearing Procedures”) annexed hereto as Exhibit A apply and govern

the objection to your Proof(s) of Claim. The Claim Hearing Procedures provide for certain

mandatory actions by a Claimant within certain time periods. Therefore, please review the Claim

Hearing Procedures carefully. Failure to comply with the Claim Hearing Procedures may result

in the disallowance and expungement of a Proof of Claim without further notice.

                    If you do NOT oppose the disallowance and expungement of your Proof(s) of

Claim, then you do NOT need to file a written response to the Objection and you do NOT need to

appear at the hearing.




2
     Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
     in the Third Amended Joint Chapter 11 Plan of Ditech Holding Corporation and Its Affiliated Debtors (the “Third
     Amended Plan”) (ECF No. 1326) or the Order Approving (I) Claims Objection Procedures and (II) Claim
     Hearing Procedures (the “Order”) (ECF No. 1632), as applicable.
3
     Claimants will be served an individualized notice regarding their Proof(s) of Claim that are being objected to in
     the Objection.



                                                          2
WEIL:\97291114\5\41703.0012
19-10412-jlg         Doc 1666     Filed 12/06/19 Entered 12/06/19 15:00:51           Main Document
                                                Pg 3 of 55


                    If you DO oppose the disallowance and expungement of your Proof(s) of Claim,

then you MUST file with the Court and serve on the parties listed below a written response to the

Objection that is received on or before 4:00 p.m. Prevailing Eastern Time on January 3, 2020

(the “Response Deadline”).

                    Your response, if any, must contain at a minimum the following: (i) a caption

setting forth the name of the Bankruptcy Court, the names of the Wind Down Estates, the case

number and the title of the Objection to which the response is directed; (ii) the name of the

Claimant and description of the basis for the amount of the Claim; (iii) a concise statement setting

forth the reasons why the Claim should not be disallowed, expunged, reduced, or reclassified for

the reasons set forth in the Objection, including, but not limited to, the specific factual and legal

bases upon which you will rely in opposing the Objection; (iv) all documentation or other evidence

of the Claim, to the extent not included with the Proof of Claim previously filed with the

Bankruptcy Court, upon which you will rely in opposing the Objection; (v) the address(es) to

which the Wind Down Estates must return any reply to your response, if different from that

presented in the Proof of Claim; and (vi) the name, address, and telephone number of the person

(which may be you or your legal representative) possessing ultimate authority to reconcile, settle,

or otherwise resolve the Claim on your behalf.

                    The Bankruptcy Court will consider a response only if the response is timely filed,

served, and received. A response will be deemed timely filed, served, and received only if the

original response is actually received on or before the Response Deadline by (i) the chambers of

the Honorable James L. Garrity, Jr., United States Bankruptcy Court, One Bowling Green, New

York, New York, 10004; (ii) Weil, Gotshal, & Manges LLP, 767 Fifth Avenue, New York, New

York 10153 (Attn: Angeline Hwang, Esq.; Patrick Feeney, Esq.; and Cliff Sonkin, Esq.), attorneys



                                                     3
WEIL:\97291114\5\41703.0012
19-10412-jlg         Doc 1666    Filed 12/06/19 Entered 12/06/19 15:00:51           Main Document
                                               Pg 4 of 55


for the Plan Administrator; and (iii) the Consumer Representative, Tara Twomey, P.O. Box 5146,

Carmel, CA 93921.

                    Except as otherwise permitted under the Claim Hearing Procedures, a hearing to

consider the Objection will be held on January 15, 2020, at 11:00 a.m. (Prevailing Eastern

Time) in the United States Bankruptcy Court for the Southern District of New York, One Bowling

Green, Room 601, New York, New York, 10004. If you file a written response to the Objection,

you should plan to appear at the hearing. The Plan Administrator, however, reserves the right to

continue the hearing on the Objection with respect to your Claim(s). If the Plan Administrator

does continue the hearing with respect to your Claim(s), then the hearing will be held at a later

date. If the Plan Administrator does not continue the hearing with respect to your Claim(s), then

a hearing on the Objection will be conducted on the above date.

                    You may participate in a hearing telephonically provided that you comply with the

Court’s instructions (including, without limitation, providing prior written notice to counsel for

the Plan Administrator and any statutory committees), which can be found on the Court’s website

at www.nysb.uscourts.gov.

                    If you wish to view the complete Objection, you can do so for free at

https://dm.epiq11.com/case/ditech, or by calling Epiq Corporate Restructuring, LLP at 866-486-

4809 (Domestic) or 503-597-7698 (International) to request a copy by mail. CLAIMANTS




                                                    4
WEIL:\97291114\5\41703.0012
19-10412-jlg         Doc 1666   Filed 12/06/19 Entered 12/06/19 15:00:51     Main Document
                                              Pg 5 of 55


SHOULD NOT CONTACT THE CLERK OF THE BANKRUPTCY COURT TO DISCUSS

THE MERITS OF THEIR CLAIMS.

Dated: December 6, 2019

          New York, New York

                                          /s/ Sunny Singh
                                          WEIL, GOTSHAL & MANGES LLP
                                          767 Fifth Avenue
                                          New York, New York 10153
                                          Telephone: (212) 310-8000
                                          Facsimile: (212) 310-8007
                                          Ray C. Schrock, P.C.
                                          Sunny Singh

                                          Attorneys for Plan Administrator




                                          /s/ Tara Twomey
                                          Tara Twomey
                                          P.O. Box 5146
                                          Carmel, CA 93921
                                          Telephone: (831) 229-0256

                                          Consumer Representative




                                                5
WEIL:\97291114\5\41703.0012
19-10412-jlg        Doc 1666      Filed 12/06/19 Entered 12/06/19 15:00:51   Main Document
                                                Pg 6 of 55


                                             Exhibit A

                                      Claim Hearing Procedures




    WEIL:\97291114\5\41703.0012
19-10412-jlg         Doc 1666      Filed 12/06/19 Entered 12/06/19 15:00:51                      Main Document
                                                 Pg 7 of 55


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :      Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                 Case No. 19-10412 (JLG)
                                                               :
                           Debtors.   1                        :      (Jointly Administered)
                                                               :
---------------------------------------------------------------X

                       COURT-ORDERED CLAIM HEARING PROCEDURES

The claim hearing procedures (the “Claim Hearing Procedures”) described herein have been
ordered by the United States Bankruptcy Court for the Southern District of New York (the
“Court”) to apply to the chapter 11 cases of the Ditech Holding Corporation (f/k/a Walter
Investment Management Corp.) and its debtor affiliates (excluding Reorganized RMS)
(collectively, the “Wind Down Estates”). 2
Claim Hearing Procedures
1.        Pursuant to the Order Implementing Certain Notice and Case Management Procedures,
          dated March 19, 2019 (ECF No. 211) (the “Case Management Order”), the Court
          established periodic omnibus hearings (the “Omnibus Hearings”) in these cases. The Plan
          Administrator, on behalf of the Wind Down Estates, shall schedule the return date for
          claims objections, omnibus or otherwise, for hearing at Omnibus Hearings or other
          hearings the Plan Administrator may schedule with the Court.
2.        The Court may enter an order at the scheduled hearing sustaining an objection to proofs of
          claim (each, a “Proof of Claim”) with respect to which no response (a “Response”) 3 is
          properly filed and served.

1
     The Debtors’ Third Amended Plan (as defined below) was confirmed, which created the Wind Down Estates.
     The Wind Down Estates, along with the last four digits of each of their federal tax identification number, as
     applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech Financial LLC
     (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree Insurance Agency
     of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree Servicing Corp. (3552);
     Marix Servicing LLC (6101); Walter Management Holding Company LLC (9818); and Walter Reverse
     Acquisition LLC (8837). The Wind Down Estates’ principal offices are located at 1100 Virginia Drive, Suite
     100, Fort Washington, Pennsylvania 19034.

2
     Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
     in the Third Amended Joint Chapter 11 Plan of Ditech Holding Corporation and Its Affiliated Debtors (the “Third
     Amended Plan”) (ECF No. 1326) or the Order Approving (I) Claims Objection Procedures and (II) Claim
     Hearing Procedures (the “Order”) (ECF No. 1632), as applicable.
3
     Any information submitted in connection with a Proof of Claim shall be part of the record with respect to the
     relevant Claim, and any such information already submitted need not be resubmitted in connection with the Claim
     Hearing Procedures.



WEIL:\97291114\5\41703.0012
19-10412-jlg         Doc 1666     Filed 12/06/19 Entered 12/06/19 15:00:51             Main Document
                                                Pg 8 of 55


3.        The hearing to consider an objection to Proofs of Claim as to which a Response is properly
          filed and served (each, a “Contested Claim”) shall be set for a contested hearing (each, a
          “Claim Hearing”) to be scheduled by the Plan Administrator, in its sole discretion, as set
          forth herein. The Plan Administrator may request that the Court schedule Claim Hearings
          on the date and/or time of the Omnibus Hearings or at another date and time.
4.        The Plan Administrator shall schedule a Claim Hearing for a Contested Claim as follows:
          (a)       For a non-evidentiary hearing to address whether the Contested Claim has failed to
                    state a claim against the Debtors which can be allowed and should be dismissed
                    pursuant to Bankruptcy Rule 7012 (a “Sufficiency Hearing”), unless the Plan
                    Administrator serves the Claimant with a Notice of Merits Hearing (as defined
                    herein), the Sufficiency Hearing shall go forward at the return date set in
                    accordance with paragraph 1 of these Claim Hearing Procedures. The legal
                    standard of review that will be applied by the Court at a Sufficiency Hearing will
                    be equivalent to the standard applied by the Court upon a motion to dismiss for
                    failure to state a claim upon which relief can be granted.
          (b)       For an evidentiary hearing on the merits of a Contested Claim (a “Merits
                    Hearing”), the Plan Administrator may, in its sole discretion, serve upon the
                    relevant Claimant, by email or overnight delivery and file with the Court, a notice
                    substantially in the form attached to the Order as Exhibit 2 (a “Notice of Merits
                    Hearing”) at least thirty (30) calendar days prior to the date of such Merits Hearing.
                    The rules and procedures applicable to such Merits Hearing will be set forth in any
                    scheduling order issued by the Court in connection therewith.
5.        Discovery with respect to a Contested Claim will not be permitted until either (i) the Court
          has held a Sufficiency Hearing and determined that the Contested Claim states a claim that
          could be allowed and should not be dismissed pursuant to Bankruptcy Rule 7012 or (ii) the
          Plan Administrator has served the relevant Claimant a Notice of Merits Hearing with
          respect to the Contested Claim.
6.        The Plan Administrator may file and serve a reply (a “Reply”) to a Response no later than
          4:00 p.m. prevailing Eastern Time on the day that is at least five (5) business days
          prior to the date of the applicable hearing.
7.        The Plan Administrator, in its sole discretion, is authorized to further adjourn a hearing
          scheduled in accordance herewith at any time by providing notice to the Court and the
          Claimant.
8.        The Court will consider appropriate sanctions, including allowance or disallowance of the
          Contested Claim, if either party does not follow the Claim Hearing Procedures.


                                                           BY ORDER OF THE COURT




                                                      2
WEIL:\97291114\5\41703.0012
19-10412-jlg         Doc 1666       Filed 12/06/19 Entered 12/06/19 15:00:51                      Main Document
                                                  Pg 9 of 55

                                         Hearing Date and Time: January 15, 2020 at 11:00 a.m. (Eastern Time)
                                               Response Deadline: January 3, 2019 at 4:00 p.m. (Eastern Time)

WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Sunny Singh

Attorneys for Plan Administrator

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :       Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                  Case No. 19-10412 (JLG)
                                                               :
                           Debtors.   1                        :       (Jointly Administered)
                                                               :
---------------------------------------------------------------X

                         FIRST OMNIBUS OBJECTION TO
             PROOFS OF CLAIM (NO BASIS CONSUMER CREDITOR CLAIMS)

      THIS OBJECTION SEEKS TO DISALLOW AND EXPUNGE CERTAIN FILED
               PROOFS OF CLAIM. CLAIMANTS RECEIVING THIS
          OBJECTION SHOULD LOCATE THEIR NAMES AND CLAIMS ON
                THE EXHIBIT ATTACHED TO THIS OBJECTION.
                IF YOU HAVE ANY QUESTIONS, PLEASE CONTACT THE
         PLAN ADMINISTRATOR’S COUNSEL, ANGELINE HWANG, ESQ., AT
      (212) 310-8358 OR ANGELINE.HWANG@WEIL.COM, AND THE CONSUMER
            REPRESENTATIVE, TARA TWOMEY, AT TTWOMEY@ME.COM.


1
     The Debtors confirmed the Third Amended Joint Chapter 11 Plan of Ditech Holding Corporation and Its
     Affiliated Debtors (ECF No. 1326) (the “Third Amended Plan”), which created the Wind Down Estates. Wind
     Down Estates, along with the last four digits of their federal tax identification number, as applicable, are Ditech
     Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech Financial LLC (5868); Green Tree Credit
     LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree Insurance Agency of Nevada, Inc. (7331);
     Green Tree Investment Holdings III LLC (1008); Green Tree Servicing Corp. (3552); Marix Servicing LLC
     (6101); Walter Management Holding Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The
     Wind Down Estates’ principal offices are located at 1100 Virginia Drive, Suite 100, Fort Washington,
     Pennsylvania 19034.




WEIL:\97291114\5\41703.0012
19-10412-jlg         Doc 1666       Filed 12/06/19 Entered 12/06/19 15:00:51                 Main Document
                                                 Pg 10 of 55



TO THE HONORABLE JAMES L. GARRITY, JR.,
UNITED STATES BANKRUPTCY JUDGE:
                    The Plan Administrator, 2 on behalf of Ditech Holding Corporation (f/k/a Walter

Investment Management Corp.) and its debtor affiliates (excluding Reorganized RMS)

(collectively, the “Wind Down Estates”), and the Consumer Representative respectfully represent

as follows in support of this joint omnibus objection (the “Objection”):

                                                 Background

                    1.        On February 11, 2019 (the “Commencement Date”), Ditech Holding

Corporation (f/k/a Walter Investment Management Corp.) and certain of its affiliates (collectively,

the “Debtors”) each commenced with this Court a voluntary case under chapter 11 of title 11 of

the United States Code (the “Bankruptcy Code”).

                    2.        The chapter 11 cases are being jointly administered for procedural purposes

only pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”).

                    3.        On September 26, 2019, the Court entered the Confirmation Order.

Pursuant to the Third Amended Plan, the Debtors sold their forward and reverse business to the

Forward Buyer and Reverse Buyer, respectively.

                    4.        The Effective Date of the Third Amended Plan occurred on September 30,

2019. See Notice of (I) Entry of Order Confirming Third Amended Joint Chapter 11 Plan of Ditech

Holding Corporation and Its Affiliated Debtors, (II) Occurrence of Effective Date, and (III) Final

Deadline for Filing Administrative Expense Claims (ECF No. 1449).



2
     Capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such terms in the
     Third Amended Plan or the Order Confirming Third Amended Joint Chapter 11 Plan of Ditech Holding
     Corporation and Its Affiliated Debtors (ECF No. 1404) (the “Confirmation Order”), as applicable.



                                                        2
WEIL:\97291114\5\41703.0012
19-10412-jlg         Doc 1666        Filed 12/06/19 Entered 12/06/19 15:00:51             Main Document
                                                  Pg 11 of 55


                                                Claims Process

                    5.        On March 27, 2019, the Debtors filed their schedules of assets and liabilities

and statements of financial affairs (collectively, the “Schedules”) (ECF Nos. 289-313). On May

7, 2019, the Debtors filed certain amended Schedules (ECF Nos. 511-512).

                    6.        On February 22, 2019, the Court entered the Order Establishing Deadline

for Filing Proofs of Claim and Approving the Form and Manner of Notice Thereof (ECF No. 90)

(the “Bar Date Order”). Pursuant to the Bar Date Order, the Court set April 1, 2019 at 5:00 p.m.

(prevailing Eastern Time) as the deadline for each person or entity, not including governmental

units (as defined in section 101(27) of the Bankruptcy Code) to file a proof of claim in the Debtors’

chapter 11 cases (the “General Bar Date”). On March 27, 2019, the Court extended the General

Bar Date to April 25, 2019 at 5:00 p.m. (prevailing Eastern Time) (ECF No. 272) (the “Extended

General Bar Date”). On May 2, 2019, the Court extended the Extended General Bar Date solely

for consumer borrowers to June 3, 2019 at 5:00 p.m. (prevailing Eastern Time) (ECF No. 496).

                    7.        Pursuant to the Confirmation Order, the Court set the deadline for each

person or entity asserting Administrative Expense Claims to file proofs of claim in the chapter 11

cases to thirty-five (35) days from the date of service of the notice of entry of the Confirmation

Order—November 11, 2019.

                    8.        Under the Third Amended Plan, (i) the Plan Administrator, on behalf of

each of the Wind Down Estates, has exclusive authority to object to all Administrative Expense

Claims, Priority Tax Claims, Priority Non-Tax Claims, and Other Secured Claims; (ii) the GUC

Recovery Trustee, on behalf of the GUC Recovery Trust, has the exclusive authority to object to

all General Unsecured Claims; and (iii) the Consumer Representative has the exclusive authority

to object to all Consumer Creditor Claims.



                                                        3
WEIL:\97291114\5\41703.0012
19-10412-jlg         Doc 1666       Filed 12/06/19 Entered 12/06/19 15:00:51          Main Document
                                                 Pg 12 of 55


                    9.        The claims register, prepared and maintained by Epiq Corporate

Restructuring, LLC (“Epiq”), shows that approximately 7,800 proofs of claim (the “Proofs of

Claim”) were filed in the chapter 11 cases. The Plan Administrator is actively reviewing and

reconciling the Proofs of Claim, and the ongoing claims reconciliation process involves the

collective effort of the Wind Down Estates’ employees, the GUC Recovery Trustee, and the

Consumer Representative.

                    10.       On November 19, 2019, the Bankruptcy Court entered the Order Approving

(I) Claim Objection Procedures and (II) Claim Hearing Procedures (ECF No. 1632) (the “Claims

Procedures Order”).

                                                 Jurisdiction

                    11.       This Court has jurisdiction to consider this matter pursuant to

28 U.S.C. §§ 157 and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is

proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                              Relief Requested

                    12.       The Plan Administrator and the Consumer Representative file this

Objection pursuant to the Claims Procedures Order, seeking entry of an order disallowing and

expunging the Consumer Creditor Claims listed on Exhibit A annexed hereto (the “No Basis

Consumer Creditor Claims”).

                    13.       The Plan Administrator, with the assistance of its professionals, and the

Consumer Representative have examined each No Basis Consumer Creditor Claim,

documentation provided with respect to each No Basis Consumer Creditor Claim, if any, and the

Debtors’ respective books and records, and have determined in each case that (i) there is no

evidence to support the validity of the No Basis Consumer Creditor Claims, in the amounts and

priority asserted, (ii) such Claims are duplicative of other No Basis Consumer Creditor Claims,

                                                       4
WEIL:\97291114\5\41703.0012
19-10412-jlg         Doc 1666       Filed 12/06/19 Entered 12/06/19 15:00:51           Main Document
                                                 Pg 13 of 55


and/or (iii) the applicable claimant’s consumer account has already been corrected and therefore

no such Claim exists. The Plan Administrator and the Consumer Representative believe the No

Basis Consumer Creditor Claims are not merely unsecured Consumer Creditor Claims that have

been erroneously asserted in part as an administrative expense, priority, and/or secured claim, but

rather are Claims that have no basis at all in their entirety based on the Debtors’ books and records

and the supporting documentation submitted by the Borrower, if any.

                    14.       The Plan Administrator and Consumer Representative, therefore, request

that the No Basis Consumer Creditor Claims be disallowed and expunged in their entirety. A

proposed form of order granting the relief requested herein is annexed hereto as Exhibit B (the

“Proposed Order”).


         The No Basis Consumer Creditor Claims Should Be Disallowed and Expunged

                    15.       A filed proof of claim is “deemed allowed, unless a party in interest . . .

objects.” 11 U.S.C. § 502(a). Upon an objection, the claimant has the burden to demonstrate the

validity of the claim. See Residential Capital, LLC, 2016 WL 796860, at *9 (S.D.N.Y. 2016); In

re Arcapita Bank B.S.C.(c), 2013 WL 6141616, at *1 (Bankr. S.D.N.Y. 2013), aff'd sub nom. In

re Arcapita Bank B.S.C.(c), 508 B.R. 814 (S.D.N.Y. 2014); In re Motors Liquidation Co., 2012

WL 1886755, at *3 (S.D.N.Y. 2012); In re Oneida, Ltd., 400 B.R. 384, 389 (Bankr. S.D.N.Y.

2009), aff’d, No. 09 Civ. 2229 (DC), 2010 WL 234827, at *5 (S.D.N.Y. Jan. 22, 2010).

                    16.       Section 502(b)(1) of the Bankruptcy Code provides, in relevant part, that a

claim may not be allowed to the extent that “such claim is unenforceable against the debtor and

property of the debtor, under any agreement or applicable law.” 11 U.S.C. § 502(b)(1).

                    17.       The Plan Administrator and the Consumer Representative have reviewed

the No Basis Consumer Creditor Claims, all documents furnished by the Borrowers with respect


                                                       5
WEIL:\97291114\5\41703.0012
19-10412-jlg         Doc 1666        Filed 12/06/19 Entered 12/06/19 15:00:51             Main Document
                                                  Pg 14 of 55


to the No Basis Consumer Creditor Claims, if any, and the Debtors’ books and records, and have

determined that no amounts are due and owing on account of the No Basis Consumer Creditor

Claims in the asserted amount and asserted priority and/or such Claims are duplicative of other No

Basis Consumer Creditor Claims. Therefore, the Plan Administrator seeks entry of the Proposed

Order disallowing and expunging in their entirety the No Basis Consumer Creditor Claims.

                                         Separate Contested Matters

                    18.       To the extent a Response is filed regarding any claim listed in this Objection

and the Plan Administrator and Consumer Representative are unable to resolve the Response, the

objection by the Plan Administrator and the Consumer Representative to such claim shall

constitute a separate contested matter as contemplated by Bankruptcy Rule 9014. Any order

entered by the Court regarding an objection asserted in this Objection shall be deemed a separate

order with respect to each claim subject thereto.

                                             Reservation of Rights

                    19.       The Plan Administrator and Consumer Representative hereby reserve the

right to amend, modify, or supplement this Objection including, without limitation, the filing of

objections to further amended or newly-filed claims. Separate notice and a hearing will be

provided in connection with any such additional objections.

                                                     Notice

                    20.       Notice of this Objection will be provided in accordance with the procedures

set forth in Claims Procedures Order, and individualized notices will be provided to the Borrowers.

The Plan Administrator and the Consumer Representative respectfully submit that no further

notice is required.

                    21.       No previous request for the relief sought herein has been made by the Plan

Administrator and/or the Consumer Representative to this or any other Court.

                                                        6
WEIL:\97291114\5\41703.0012
19-10412-jlg         Doc 1666   Filed 12/06/19 Entered 12/06/19 15:00:51      Main Document
                                             Pg 15 of 55


                    WHEREFORE the Plan Administrator, on behalf of the Wind Down Estates, and

the Consumer Representative respectfully request entry of the Proposed Order granting the relief

requested herein and such other and further relief as is just.


Dated: December 6, 2019
       New York, New York

                                           /s/ Sunny Singh
                                           WEIL, GOTSHAL & MANGES LLP
                                           767 Fifth Avenue
                                           New York, New York 10153
                                           Telephone: (212) 310-8000
                                           Facsimile: (212) 310-8007
                                           Ray C. Schrock, P.C.
                                           Sunny Singh

                                           Attorneys for Plan Administrator


                                           /s/ Tara Twomey
                                           Tara Twomey
                                           P.O. Box 5146
                                           Carmel, CA 93921
                                           Telephone: (831) 229-0256

                                           Consumer Representative




                                                  7
WEIL:\97291114\5\41703.0012
19-10412-jlg        Doc 1666      Filed 12/06/19 Entered 12/06/19 15:00:51   Main Document
                                               Pg 16 of 55


                                              Exhibit A

                                  No Basis Consumer Creditor Claims




    WEIL:\97291114\5\41703.0012
                                      19-10412-jlg        Doc 1666           Filed 12/06/19 Entered 12/06/19 15:00:51                                          Main Document
No Basis Consumer Claims
                                                                                          Pg 17 of 55                                                                                            In re:Ditech Holding Corporation, et al.,
                                                                                             Exhibit
                                                                                                                                                                                                 Case No 19-10412 Jointly Administered
                                                                                             No Basis Consumer Claims


       Name and Address of Claimant                             Claim #           Debtor                      Secured           Administrative               Priority                Unsecured                          Total

Creditor:                              Claim To Be Disallowed     22227     Ditech Holding               $410,000.00                     $0.00                 $0.00                     $0.00                   $410,000.00
                                                                            Corporation
ABOODI, FAISAL
                                                    Filed On:   5/14/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
11081 PASEO CASTANADA
LA MESA, CA 91941




Creditor:                              Claim To Be Disallowed     23551     Ditech Financial             $617,000.00                     $0.00                 $0.00                     $0.00                   $617,000.00
                                                                            LLC
BARBATO, MICHAEL AND NANCY
                                                    Filed On:   6/3/2019                       Reason for Objection:    Invalid claim based upon books and records review
C/O LAW OFFICE OF GREGORY MESSER 26
COURT STREET, SUITE 2400
BROOKLYN, NY 11242




Creditor:                              Claim To Be Disallowed      2161     Ditech Holding             $1,131,268.76                     $0.00                 $0.00                     $0.00               $1,131,268.76
                                                                            Corporation
BAREL, ARIEL AND SUI JURIS
                                                    Filed On:   5/31/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
114 WABLER DR
WAYNE, NJ 07470




                                                                                                                                                                                                          Page 1
                                      19-10412-jlg        Doc 1666           Filed 12/06/19 Entered 12/06/19 15:00:51                                          Main Document
No Basis Consumer Claims
                                                                                          Pg 18 of 55                                                                                            In re:Ditech Holding Corporation, et al.,
                                                                                             Exhibit
                                                                                                                                                                                                 Case No 19-10412 Jointly Administered
                                                                                             No Basis Consumer Claims


       Name and Address of Claimant                             Claim #           Debtor                      Secured           Administrative               Priority                Unsecured                          Total

Creditor:                              Claim To Be Disallowed     21524     Ditech Holding            $67,517,819.75                     $0.00                 $0.00                     $0.00                    $67,517.81
                                                                            Corporation
BEASLEY, TOMMY R & CHERYL W
                                                    Filed On:   4/25/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
2047 SUMMIT HOLMESVILLE RD
MCCOMB, MS 39648




Creditor:                              Claim To Be Disallowed     21847     Ditech Holding               $400,000.00                     $0.00                 $0.00                     $0.00                   $400,000.00
                                                                            Corporation
BERNER, DAMARIS B
                                                    Filed On:   5/10/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
5 WHITTIER ROAD
MARBLEHEAD, MA 01945




Creditor:                              Claim To Be Disallowed      1140     Ditech Holding               $850,000.00                     $0.00                 $0.00                     $0.00                   $850,000.00
                                                                            Corporation
BLOOM, HARRIET
                                                    Filed On:   4/22/2019                      Reason for Objection:    Invalid claim based upon books and records review
C/O MARK SWENDSEN, ESQ 660 S FITCH
MTN RD
HEALDSBURG, CA 95448




                                                                                                                                                                                                          Page 2
                                      19-10412-jlg        Doc 1666           Filed 12/06/19 Entered 12/06/19 15:00:51                                          Main Document
No Basis Consumer Claims
                                                                                          Pg 19 of 55                                                                                            In re:Ditech Holding Corporation, et al.,
                                                                                             Exhibit
                                                                                                                                                                                                 Case No 19-10412 Jointly Administered
                                                                                             No Basis Consumer Claims


       Name and Address of Claimant                             Claim #           Debtor                      Secured           Administrative               Priority                Unsecured                          Total

Creditor:                              Claim To Be Disallowed     21900     Ditech Holding               $280,000.00                     $0.00          $280,000.00                      $0.00                   $560,000.00
                                                                            Corporation
BRANCAZIO, MAUREEN
                                                    Filed On:   5/11/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
14322 MAILER BLVD
ORLANDO, FL 32828




Creditor:                              Claim To Be Disallowed     23794     Ditech Holding                     $0.00                     $0.00         $1,000,000.00                     $0.00               $1,000,000.00
                                                                            Corporation
BRENTON, ERIN AND JOHN JR
                                                    Filed On:   6/3/2019                       Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
48 BAY HILL ROAD
KINGSTON, MA 02364




Creditor:                              Claim To Be Disallowed     22876     Ditech Holding               $400,000.00                     $0.00                 $0.00                     $0.00                   $400,000.00
                                                                            Corporation
BROWN, LADONNA
                                                    Filed On:   5/28/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
7310 AUTUYMN BENT WAY
CRESTWOOD, KY 40014




                                                                                                                                                                                                          Page 3
                                       19-10412-jlg        Doc 1666           Filed 12/06/19 Entered 12/06/19 15:00:51                                          Main Document
No Basis Consumer Claims
                                                                                           Pg 20 of 55                                                                                            In re:Ditech Holding Corporation, et al.,
                                                                                              Exhibit
                                                                                                                                                                                                  Case No 19-10412 Jointly Administered
                                                                                              No Basis Consumer Claims


       Name and Address of Claimant                              Claim #           Debtor                      Secured           Administrative               Priority                Unsecured                          Total

Creditor:                               Claim To Be Disallowed     21912     Ditech Holding           $176,880,000.00                     $0.00            $36,000.00               $20,000.00              $176,936,000.00
                                                                             Corporation
BROWN, SHONTANETTE
                                                     Filed On:   5/11/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                         records
18 WINDCREST TERRACE
COVINGTON, GA 30016




Creditor:                               Claim To Be Disallowed     23278     Ditech Holding               $370,000.00                     $0.00                 $0.00                     $0.00                   $370,000.00
                                                                             Corporation
CABRERA-PARRIS, MARILYN
                                                     Filed On:   6/2/2019                       Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                         records
165 UNION PL
RIDGEFIELD PARK, NJ 07660




Creditor:                               Claim To Be Disallowed      2071     Ditech Holding               $625,000.00                     $0.00                 $0.00                     $0.00                    $21,527.90
                                                                             Corporation
CAROLE S NOREEN AS TRUSTEE OF THE
                                                     Filed On:   6/3/2019                       Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                         records
CAROLE S NOREEN FAMILY TRUST OF
12/15/89 FOR THE BENEFIT OF CAROLE S
NOREEN 4819 GENESTA AVE
ENCINO, CA 91316-4114




                                                                                                                                                                                                           Page 4
                                      19-10412-jlg        Doc 1666           Filed 12/06/19 Entered 12/06/19 15:00:51                                           Main Document
No Basis Consumer Claims
                                                                                          Pg 21 of 55                                                                                              In re:Ditech Holding Corporation, et al.,
                                                                                             Exhibit
                                                                                                                                                                                                   Case No 19-10412 Jointly Administered
                                                                                             No Basis Consumer Claims


       Name and Address of Claimant                             Claim #           Debtor                      Secured           Administrative                Priority                 Unsecured                         Total

Creditor:                              Claim To Be Disallowed     24217     Ditech Financial             $110,000.00              $110,000.00            $140,000.00                $110,000.00                  $110,000.00
                                                                            LLC
CAUL, ELIZABETH
                                                    Filed On:   10/3/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation, unsecured portion filed after
                                                                                                                        Consumer Bar Date
PO BOX 712
PHILMONT, NY 12565




Creditor:                              Claim To Be Disallowed      1578     Ditech Financial             $188,300.00                     $0.00           $188,300.00                       $0.00                 $188,300.00
                                                                            LLC
COOK, TINA
                                                    Filed On:   4/29/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
190 SWEARING HILL RD
SANDGATE, VT 05250




Creditor:                              Claim To Be Disallowed      2092     Ditech Holding               $550,000.00                     $0.00                  $0.00                      $0.00                 $550,000.00
                                                                            Corporation
CROMPTON, RUTH ANN
                                                    Filed On:   6/3/2019                       Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
3301 19TH STREET PLACE SW
PUYALLUP, WA 98373




                                                                                                                                                                                                            Page 5
                                      19-10412-jlg        Doc 1666           Filed 12/06/19 Entered 12/06/19 15:00:51                                          Main Document
No Basis Consumer Claims
                                                                                          Pg 22 of 55                                                                                            In re:Ditech Holding Corporation, et al.,
                                                                                             Exhibit
                                                                                                                                                                                                 Case No 19-10412 Jointly Administered
                                                                                             No Basis Consumer Claims


       Name and Address of Claimant                             Claim #           Debtor                      Secured           Administrative               Priority                Unsecured                          Total

Creditor:                              Claim To Be Disallowed      2145     Ditech Holding               $600,000.00                     $0.00                 $0.00                     $0.00                   $600,000.00
                                                                            Corporation
CROOS-PETERSON, MICHAIL
                                                    Filed On:   6/4/2019                       Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
4817 STARGAZER PL
PALMDALE, CA 93552




Creditor:                              Claim To Be Disallowed     22422     Ditech Holding               $650,000.00                     $0.00                 $0.00                     $0.00                   $650,000.00
                                                                            Corporation
DARLING, STEVEN MARK
                                                    Filed On:   5/17/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
10444 TIMBERLANE WAY
SANTEE, CA 92071




Creditor:                              Claim To Be Disallowed     20811     Ditech Holding               $278,000.00                     $0.00          $151,000.00                      $0.00                   $429,000.00
                                                                            Corporation
DAVIS, ISRAEL
                                                    Filed On:   4/21/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
401 WEST STATE ST
ST JOHNS, MI 48879




                                                                                                                                                                                                          Page 6
                                      19-10412-jlg        Doc 1666           Filed 12/06/19 Entered 12/06/19 15:00:51                                          Main Document
No Basis Consumer Claims
                                                                                          Pg 23 of 55                                                                                            In re:Ditech Holding Corporation, et al.,
                                                                                             Exhibit
                                                                                                                                                                                                 Case No 19-10412 Jointly Administered
                                                                                             No Basis Consumer Claims


       Name and Address of Claimant                             Claim #           Debtor                      Secured           Administrative               Priority                Unsecured                          Total

Creditor:                              Claim To Be Disallowed     22628     Ditech Financial         $119,500,000.00                     $0.00                 $0.00                     $0.00             $119,500,000.00
                                                                            LLC
DEMONTEGNAC, DESMOND-ROY:
                                                    Filed On:   5/21/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
36 WENTWORTH ST, APT 1
BOSTON, MA 02124




Creditor:                              Claim To Be Disallowed     21928     Ditech Holding               $950,000.00                     $0.00                 $0.00                     $0.00                   $950,000.00
                                                                            Corporation
DETAR, JOHN AND CELIA J
                                                    Filed On:   5/11/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
4056 GOLF DR
SAN JOSE, CA 95127




Creditor:                              Claim To Be Disallowed     22723     Ditech Financial             $500,000.00              $500,000.00                  $0.00                     $0.00               $1,000,000.00
                                                                            LLC
DUNCAN, JOYCE
                                                    Filed On:   5/23/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
C/O HUGH DUNCAN, POA 2483 E
SPRINGFIELD PLACE
CHANDLER, AZ 85286




                                                                                                                                                                                                          Page 7
                                      19-10412-jlg        Doc 1666           Filed 12/06/19 Entered 12/06/19 15:00:51                                          Main Document
No Basis Consumer Claims
                                                                                          Pg 24 of 55                                                                                            In re:Ditech Holding Corporation, et al.,
                                                                                             Exhibit
                                                                                                                                                                                                 Case No 19-10412 Jointly Administered
                                                                                             No Basis Consumer Claims


       Name and Address of Claimant                             Claim #           Debtor                      Secured           Administrative               Priority                Unsecured                          Total

Creditor:                              Claim To Be Disallowed     22749     Ditech Holding               $590,000.00                     $0.00                 $0.00                     $0.00                   $590,000.00
                                                                            Corporation
ENCISO, FRANCISCO
                                                    Filed On:   5/23/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
3256 SKYVIEW LN
CORONA, CA 92882




Creditor:                              Claim To Be Disallowed      1739     Ditech Holding               $700,000.00                     $0.00                 $0.00              $950,000.00                $1,650,000.00
                                                                            Corporation
EVGLEVSKAYA, ELENA
                                                    Filed On:   5/16/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
11 SHOSHONE TRAIL
WAYNE, NJ 07470




Creditor:                              Claim To Be Disallowed     21598     Reverse Mortgage             $700,000.00                     $0.00                 $0.00                     $0.00                   $700,000.00
                                                                            Solutions, Inc.
GARABEDIAN, ANN MARIE
                                                    Filed On:   5/6/2019                       Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
85 ANAWAN AVENUE
WEST ROXBURY, MA 02132




                                                                                                                                                                                                          Page 8
                                      19-10412-jlg        Doc 1666           Filed 12/06/19 Entered 12/06/19 15:00:51                                           Main Document
No Basis Consumer Claims
                                                                                          Pg 25 of 55                                                                                              In re:Ditech Holding Corporation, et al.,
                                                                                             Exhibit
                                                                                                                                                                                                   Case No 19-10412 Jointly Administered
                                                                                             No Basis Consumer Claims


       Name and Address of Claimant                             Claim #           Debtor                      Secured           Administrative                Priority                 Unsecured                         Total

Creditor:                              Claim To Be Disallowed     24224     Ditech Financial             $365,000.00                     $0.00             $91,000.00               $365,000.00                  $821,000.00
                                                                            LLC
GBENGON, SENNIE
                                                    Filed On:   10/3/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation, unsecured portion filed after
                                                                                                                        Consumer Bar Date
6 LENAPE LANE
BURLINGTON, NJ 08016




Creditor:                              Claim To Be Disallowed     23121     Ditech Holding                     $0.00               $12,285.00         $12,285,000.00                       $0.00              $12,297,285.00
                                                                            Corporation
GEORGE, DOREEN
                                                    Filed On:   5/31/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
4033 ROSEWOOD VIEW DR
SUWANEE, GA 30024




Creditor:                              Claim To Be Disallowed     21552     Ditech Holding               $393,679.52                     $0.00             $12,850.00                      $0.00                 $406,529.52
                                                                            Corporation
GIGLIO, JOSEPH
                                                    Filed On:   4/29/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
930 RAMAPO AVE
POMPTON LAKES, NJ 07442




                                                                                                                                                                                                            Page 9
                                      19-10412-jlg        Doc 1666           Filed 12/06/19 Entered 12/06/19 15:00:51                                          Main Document
No Basis Consumer Claims
                                                                                          Pg 26 of 55                                                                                            In re:Ditech Holding Corporation, et al.,
                                                                                             Exhibit
                                                                                                                                                                                                 Case No 19-10412 Jointly Administered
                                                                                             No Basis Consumer Claims


       Name and Address of Claimant                             Claim #           Debtor                      Secured           Administrative               Priority                Unsecured                          Total

Creditor:                              Claim To Be Disallowed     20505     Ditech Holding               $360,000.00                     $0.00                 $0.00                     $0.00                   $360,000.00
                                                                            Corporation
GILBERT, STACY
                                                    Filed On:   4/8/2019                       Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
513 ETHAN ALLEN
TAKOMA PARK, MD 20912




Creditor:                              Claim To Be Disallowed     22815     Ditech Holding               $272,014.26              $272,014.26                  $0.00                     $0.00                   $272,014.26
                                                                            Corporation
GROB, ROSEANN
                                                    Filed On:   5/26/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
824 BOBBY JONES DRIVE
FAYETTEVILLE, NC 28312




Creditor:                              Claim To Be Disallowed     21311     Ditech Holding               $500,000.00                     $0.00                 $0.00                     $0.00                   $500,000.00
                                                                            Corporation
HENRI CONZE & SHEILA GORDON
                                                    Filed On:   4/25/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
183 RIDGE AVE
YONKERS, NY 10703




                                                                                                                                                                                                          Page 10
                                      19-10412-jlg        Doc 1666           Filed 12/06/19 Entered 12/06/19 15:00:51                                          Main Document
No Basis Consumer Claims
                                                                                          Pg 27 of 55                                                                                            In re:Ditech Holding Corporation, et al.,
                                                                                             Exhibit
                                                                                                                                                                                                 Case No 19-10412 Jointly Administered
                                                                                             No Basis Consumer Claims


       Name and Address of Claimant                             Claim #           Debtor                      Secured           Administrative               Priority                Unsecured                          Total

Creditor:                              Claim To Be Disallowed     20704     Ditech Financial             $358,449.23                     $0.00                 $0.00                     $0.00                   $358,449.23
                                                                            LLC
HERNANDEZ, YVONNE N
                                                    Filed On:   4/16/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
168 CONTINENTAL AVENUE
EAST NORTHPORT, NY 11731




Creditor:                              Claim To Be Disallowed      1035     Ditech Holding             $2,000,000.00                     $0.00         $2,000,000.00             $2,000,000.00               $2,000,000.00
                                                                            Corporation
HOLMES, SHELIA RENEE
                                                    Filed On:   4/17/2019                      Reason for Objection:    Invalid claim based upon books and records review
313 OAK GROVE CHURCH RD
PEARL, MS 39208




Creditor:                              Claim To Be Disallowed      1036     DF Insurance               $2,000,000.00                     $0.00         $2,000,000.00             $2,000,000.00               $2,000,000.00
                                                                            Agency LLC
HOLMES, SHELIA RENEE
                                                    Filed On:   4/17/2019                      Reason for Objection:    Invalid claim based upon books and records review; duplicative to claim 1035
313 OAK GROVE CHURCH RD
PEARL, MS 39208




                                                                                                                                                                                                          Page 11
                                      19-10412-jlg        Doc 1666           Filed 12/06/19 Entered 12/06/19 15:00:51                                           Main Document
No Basis Consumer Claims
                                                                                          Pg 28 of 55                                                                                             In re:Ditech Holding Corporation, et al.,
                                                                                             Exhibit
                                                                                                                                                                                                  Case No 19-10412 Jointly Administered
                                                                                           No Basis Consumer Claims


       Name and Address of Claimant                             Claim #           Debtor                       Secured           Administrative               Priority                Unsecured                         Total

Creditor:                              Claim To Be Disallowed      1037     Ditech Financial            $2,000,000.00                     $0.00         $2,000,000.00             $2,000,000.00               $2,000,000.00
                                                                            LLC
HOLMES, SHELIA RENEE
                                                    Filed On:   4/17/2019                       Reason for Objection:    Invalid claim based upon books and records review; duplicative to claim 1035
313 OAK GROVE CHURCH RD
PEARL, MS 39208




Creditor:                              Claim To Be Disallowed      1038     Green Tree Credit           $2,000,000.00                     $0.00         $2,000,000.00             $2,000,000.00               $2,000,000.00
                                                                            LLC
HOLMES, SHELIA RENEE
                                                    Filed On:   4/17/2019                       Reason for Objection:    Invalid claim based upon books and records review; duplicative to claim 1035
313 OAK GROVE CHURCH RD
PEARL, MS 39208




Creditor:                              Claim To Be Disallowed      1039     Green Tree Credit           $2,000,000.00                     $0.00         $2,000,000.00             $2,000,000.00               $2,000,000.00
                                                                            Solutions LLC
HOLMES, SHELIA RENEE
                                                    Filed On:   4/17/2019                       Reason for Objection:    Invalid claim based upon books and records review; duplicative to claim 1035
313 OAK GROVE CHURCH RD
PEARL, MS 39208




                                                                                                                                                                                                           Page 12
                                      19-10412-jlg        Doc 1666           Filed 12/06/19 Entered 12/06/19 15:00:51                                           Main Document
No Basis Consumer Claims
                                                                                          Pg 29 of 55                                                                                             In re:Ditech Holding Corporation, et al.,
                                                                                             Exhibit
                                                                                                                                                                                                  Case No 19-10412 Jointly Administered
                                                                                              No Basis Consumer Claims


       Name and Address of Claimant                             Claim #           Debtor                       Secured           Administrative               Priority                Unsecured                         Total

Creditor:                              Claim To Be Disallowed      1040     Green Tree                  $2,000,000.00                     $0.00         $2,000,000.00             $2,000,000.00               $2,000,000.00
                                                                            Insurance Agency
                                                                            of Nevada, Inc.
HOLMES, SHELIA RENEE
                                                    Filed On:   4/17/2019                       Reason for Objection:    Invalid claim based upon books and records review; duplicative to claim 1035
313 OAK GROVE CHURCH RD
PEARL, MS 39208




Creditor:                              Claim To Be Disallowed      1041     Green Tree                  $2,000,000.00                     $0.00         $2,000,000.00             $2,000,000.00               $2,000,000.00
                                                                            Investment
                                                                            Holdings III LLC
HOLMES, SHELIA RENEE
                                                    Filed On:   4/17/2019                       Reason for Objection:    Invalid claim based upon books and records review; duplicative to claim 1035
313 OAK GROVE CHURCH RD
PEARL, MS 39208




Creditor:                              Claim To Be Disallowed      1042     Green Tree                  $2,000,000.00                     $0.00         $2,000,000.00             $2,000,000.00               $2,000,000.00
                                                                            Servicing Corp.
HOLMES, SHELIA RENEE
                                                    Filed On:   4/17/2019                       Reason for Objection:    Invalid claim based upon books and records review; duplicative to claim 1035
313 OAK GROVE CHURCH RD
PEARL, MS 39208




                                                                                                                                                                                                           Page 13
                                      19-10412-jlg        Doc 1666           Filed 12/06/19 Entered 12/06/19 15:00:51                                           Main Document
No Basis Consumer Claims
                                                                                          Pg 30 of 55                                                                                             In re:Ditech Holding Corporation, et al.,
                                                                                             Exhibit
                                                                                                                                                                                                  Case No 19-10412 Jointly Administered
                                                                                              No Basis Consumer Claims


       Name and Address of Claimant                             Claim #           Debtor                       Secured           Administrative               Priority                Unsecured                         Total

Creditor:                              Claim To Be Disallowed      1043     Marix Servicing             $2,000,000.00                     $0.00         $2,000,000.00             $2,000,000.00               $2,000,000.00
                                                                            LLC
HOLMES, SHELIA RENEE
                                                    Filed On:   4/17/2019                       Reason for Objection:    Invalid claim based upon books and records review; duplicative to claim 1035
313 OAK GROVE CHURCH RD
PEARL, MS 39208




Creditor:                              Claim To Be Disallowed      1044     Mortgage Asset              $2,000,000.00                     $0.00         $2,000,000.00             $2,000,000.00               $2,000,000.00
                                                                            Systems, LLC
HOLMES, SHELIA RENEE
                                                    Filed On:   4/17/2019                       Reason for Objection:    Invalid claim based upon books and records review; duplicative to claim 1035
313 OAK GROVE CHURCH RD
PEARL, MS 39208




Creditor:                              Claim To Be Disallowed      1045     Reo Management              $2,000,000.00                     $0.00         $2,000,000.00             $2,000,000.00               $2,000,000.00
                                                                            Solutions, LLC
HOLMES, SHELIA RENEE
                                                    Filed On:   4/17/2019                       Reason for Objection:    Invalid claim based upon books and records review; duplicative to claim 1035
313 OAK GROVE CHURCH RD
PEARL, MS 39208




                                                                                                                                                                                                           Page 14
                                      19-10412-jlg        Doc 1666           Filed 12/06/19 Entered 12/06/19 15:00:51                                          Main Document
No Basis Consumer Claims
                                                                                          Pg 31 of 55                                                                                            In re:Ditech Holding Corporation, et al.,
                                                                                             Exhibit
                                                                                                                                                                                                 Case No 19-10412 Jointly Administered
                                                                                          No Basis Consumer Claims


       Name and Address of Claimant                             Claim #          Debtor                       Secured           Administrative               Priority                Unsecured                         Total

Creditor:                              Claim To Be Disallowed      1046     Reverse Mortgage           $2,000,000.00                     $0.00         $2,000,000.00             $2,000,000.00               $2,000,000.00
                                                                            Solutions, Inc.
HOLMES, SHELIA RENEE
                                                    Filed On:   4/17/2019                      Reason for Objection:    Invalid claim based upon books and records review; duplicative to claim 1035
313 OAK GROVE CHURCH RD
PEARL, MS 39208




Creditor:                              Claim To Be Disallowed      1047     Walter                     $2,000,000.00                     $0.00         $2,000,000.00             $2,000,000.00               $2,000,000.00
                                                                            Management
                                                                            Holding Company
                                                                            LLC
HOLMES, SHELIA RENEE
                                                    Filed On:   4/17/2019                      Reason for Objection:    Invalid claim based upon books and records review; duplicative to claim 1035
313 OAK GROVE CHURCH RD
PEARL, MS 39208




Creditor:                              Claim To Be Disallowed      1048     Walter Reverse             $2,000,000.00                     $0.00         $2,000,000.00             $2,000,000.00               $2,000,000.00
                                                                            Acquisition LLC
HOLMES, SHELIA RENEE
                                                    Filed On:   4/17/2019                      Reason for Objection:    Invalid claim based upon books and records review; duplicative to claim 1035
313 OAK GROVE CHURCH RD
PEARL, MS 39208




                                                                                                                                                                                                          Page 15
                                      19-10412-jlg        Doc 1666           Filed 12/06/19 Entered 12/06/19 15:00:51                                          Main Document
No Basis Consumer Claims
                                                                                          Pg 32 of 55                                                                                            In re:Ditech Holding Corporation, et al.,
                                                                                             Exhibit
                                                                                                                                                                                                 Case No 19-10412 Jointly Administered
                                                                                             No Basis Consumer Claims


       Name and Address of Claimant                             Claim #           Debtor                      Secured           Administrative               Priority                Unsecured                         Total

Creditor:                              Claim To Be Disallowed      1621     Ditech Holding             $2,000,000.00                     $0.00         $2,000,000.00             $2,000,000.00               $2,000,000.00
                                                                            Corporation
HOLMES, SHELIA RENEE
                                                    Filed On:   4/22/2019                      Reason for Objection:    Invalid claim based upon books and records review; duplicative to claim 1035
313 OAK GROVE CHURCH RD
PEARL, MS 39208




Creditor:                              Claim To Be Disallowed      1622     DF Insurance               $2,000,000.00                     $0.00         $2,000,000.00             $2,000,000.00               $2,000,000.00
                                                                            Agency LLC
HOLMES, SHELIA RENEE
                                                    Filed On:   4/22/2019                      Reason for Objection:    Invalid claim based upon books and records review; duplicative to claim 1035
313 OAK GROVE CHURCH RD
PEARL, MS 39208




Creditor:                              Claim To Be Disallowed      1623     Ditech Financial           $2,000,000.00                     $0.00         $2,000,000.00             $2,000,000.00               $2,000,000.00
                                                                            LLC
HOLMES, SHELIA RENEE
                                                    Filed On:   4/22/2019                      Reason for Objection:    Invalid claim based upon books and records review; duplicative to claim 1035
313 OAK GROVE CHURCH RD
PEARL, MS 39208




                                                                                                                                                                                                          Page 16
                                      19-10412-jlg        Doc 1666           Filed 12/06/19 Entered 12/06/19 15:00:51                                           Main Document
No Basis Consumer Claims
                                                                                          Pg 33 of 55                                                                                             In re:Ditech Holding Corporation, et al.,
                                                                                             Exhibit
                                                                                                                                                                                                  Case No 19-10412 Jointly Administered
                                                                                           No Basis Consumer Claims


       Name and Address of Claimant                             Claim #           Debtor                       Secured           Administrative               Priority                Unsecured                         Total

Creditor:                              Claim To Be Disallowed      1624     Green Tree Credit           $2,000,000.00                     $0.00         $2,000,000.00             $2,000,000.00               $2,000,000.00
                                                                            LLC
HOLMES, SHELIA RENEE
                                                    Filed On:   4/22/2019                       Reason for Objection:    Invalid claim based upon books and records review; duplicative to claim 1035
313 OAK GROVE CHURCH RD
PEARL, MS 39208




Creditor:                              Claim To Be Disallowed      1625     Green Tree Credit           $2,000,000.00                     $0.00         $2,000,000.00             $2,000,000.00               $2,000,000.00
                                                                            Solutions LLC
HOLMES, SHELIA RENEE
                                                    Filed On:   4/22/2019                       Reason for Objection:    Invalid claim based upon books and records review; duplicative to claim 1035
313 OAK GROVE CHURCH RD
PEARL, MS 39208




Creditor:                              Claim To Be Disallowed      1626     Green Tree                  $2,000,000.00                     $0.00         $2,000,000.00             $2,000,000.00               $2,000,000.00
                                                                            Insurance Agency
                                                                            of Nevada, Inc.
HOLMES, SHELIA RENEE
                                                    Filed On:   4/22/2019                       Reason for Objection:    Invalid claim based upon books and records review; duplicative to claim 1035
313 OAK GROVE CHURCH RD
PEARL, MS 39208




                                                                                                                                                                                                           Page 17
                                      19-10412-jlg        Doc 1666           Filed 12/06/19 Entered 12/06/19 15:00:51                                           Main Document
No Basis Consumer Claims
                                                                                          Pg 34 of 55                                                                                             In re:Ditech Holding Corporation, et al.,
                                                                                             Exhibit
                                                                                                                                                                                                  Case No 19-10412 Jointly Administered
                                                                                              No Basis Consumer Claims


       Name and Address of Claimant                             Claim #           Debtor                       Secured           Administrative               Priority                Unsecured                         Total

Creditor:                              Claim To Be Disallowed      1627     Green Tree                  $2,000,000.00                     $0.00         $2,000,000.00             $2,000,000.00               $2,000,000.00
                                                                            Investment
                                                                            Holdings III LLC
HOLMES, SHELIA RENEE
                                                    Filed On:   4/22/2019                       Reason for Objection:    Invalid claim based upon books and records review; duplicative to claim 1035
313 OAK GROVE CHURCH RD
PEARL, MS 39208




Creditor:                              Claim To Be Disallowed      1628     Green Tree                  $2,000,000.00                     $0.00         $2,000,000.00             $2,000,000.00               $2,000,000.00
                                                                            Servicing Corp.
HOLMES, SHELIA RENEE
                                                    Filed On:   4/22/2019                       Reason for Objection:    Invalid claim based upon books and records review; duplicative to claim 1035
313 OAK GROVE CHURCH RD
PEARL, MS 39208




Creditor:                              Claim To Be Disallowed      1629     Marix Servicing             $2,000,000.00                     $0.00         $2,000,000.00             $2,000,000.00               $2,000,000.00
                                                                            LLC
HOLMES, SHELIA RENEE
                                                    Filed On:   4/22/2019                       Reason for Objection:    Invalid claim based upon books and records review; duplicative to claim 1035
313 OAK GROVE CHURCH RD
PEARL, MS 39208




                                                                                                                                                                                                           Page 18
                                      19-10412-jlg        Doc 1666           Filed 12/06/19 Entered 12/06/19 15:00:51                                          Main Document
No Basis Consumer Claims
                                                                                          Pg 35 of 55                                                                                            In re:Ditech Holding Corporation, et al.,
                                                                                             Exhibit
                                                                                                                                                                                                 Case No 19-10412 Jointly Administered
                                                                                             No Basis Consumer Claims


       Name and Address of Claimant                             Claim #          Debtor                       Secured           Administrative               Priority                Unsecured                         Total

Creditor:                              Claim To Be Disallowed      1630     Mortgage Asset             $2,000,000.00                     $0.00         $2,000,000.00             $2,000,000.00               $2,000,000.00
                                                                            Systems, LLC
HOLMES, SHELIA RENEE
                                                    Filed On:   4/22/2019                      Reason for Objection:    Invalid claim based upon books and records review; duplicative to claim 1035
313 OAK GROVE CHURCH RD
PEARL, MS 39208




Creditor:                              Claim To Be Disallowed      1631     Reo Management             $2,000,000.00                     $0.00         $2,000,000.00             $2,000,000.00               $2,000,000.00
                                                                            Solutions, LLC
HOLMES, SHELIA RENEE
                                                    Filed On:   4/22/2019                      Reason for Objection:    Invalid claim based upon books and records review; duplicative to claim 1035
313 OAK GROVE CHURCH RD
PEARL, MS 39208




Creditor:                              Claim To Be Disallowed      1632     Reverse Mortgage           $2,000,000.00                     $0.00         $2,000,000.00             $2,000,000.00               $2,000,000.00
                                                                            Solutions, Inc.
HOLMES, SHELIA RENEE
                                                    Filed On:   4/22/2019                      Reason for Objection:    Invalid claim based upon books and records review; duplicative to claim 1035
313 OAK GROVE CHURCH RD
PEARL, MS 39208




                                                                                                                                                                                                          Page 19
                                      19-10412-jlg        Doc 1666            Filed 12/06/19 Entered 12/06/19 15:00:51                                          Main Document
No Basis Consumer Claims
                                                                                           Pg 36 of 55                                                                                            In re:Ditech Holding Corporation, et al.,
                                                                                              Exhibit
                                                                                                                                                                                                  Case No 19-10412 Jointly Administered
                                                                                              No Basis Consumer Claims


       Name and Address of Claimant                             Claim #            Debtor                      Secured           Administrative               Priority                Unsecured                         Total

Creditor:                              Claim To Be Disallowed      1633      Walter                     $2,000,000.00                     $0.00         $2,000,000.00             $2,000,000.00               $2,000,000.00
                                                                             Management
                                                                             Holding Company
                                                                             LLC
HOLMES, SHELIA RENEE
                                                    Filed On:   4/22/2019                       Reason for Objection:    Invalid claim based upon books and records review; duplicative to claim 1035
313 OAK GROVE CHURCH RD
PEARL, MS 39208




Creditor:                              Claim To Be Disallowed      1634      Walter Reverse             $2,000,000.00                     $0.00         $2,000,000.00             $2,000,000.00               $2,000,000.00
                                                                             Acquisition LLC
HOLMES, SHELIA RENEE
                                                    Filed On:   4/22/2019                       Reason for Objection:    Invalid claim based upon books and records review; duplicative to claim 1035
313 OAK GROVE CHURCH RD
PEARL, MS 39208




Creditor:                              Claim To Be Disallowed      2541      Ditech Holding                     $0.00            $9,000,000.00                  $0.00                     $0.00               $9,000,000.00
                                                                             Corporation
HOLMES, SHELIA RENEE
                                                    Filed On:   10/21/2019                      Reason for Objection:    Invalid claim based upon books and records review
313 OAK GROVE CHURCH RD
PEARL, MS 39208-1940




                                                                                                                                                                                                           Page 20
                                      19-10412-jlg        Doc 1666           Filed 12/06/19 Entered 12/06/19 15:00:51                                          Main Document
No Basis Consumer Claims
                                                                                          Pg 37 of 55                                                                                            In re:Ditech Holding Corporation, et al.,
                                                                                             Exhibit
                                                                                                                                                                                                 Case No 19-10412 Jointly Administered
                                                                                             No Basis Consumer Claims


       Name and Address of Claimant                             Claim #           Debtor                      Secured           Administrative               Priority                Unsecured                          Total

Creditor:                              Claim To Be Disallowed      1434     Ditech Holding               $504,000.00                     $0.00                 $0.00                     $0.00                   $504,000.00
                                                                            Corporation
INTRIAGO, VERONICA K
                                                    Filed On:   4/25/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
260 ELMONT ROAD SUITE 30250
ELMONT, NY 11003




Creditor:                              Claim To Be Disallowed     23290     Ditech Holding               $435,000.00                     $0.00                 $0.00                     $0.00                   $435,000.00
                                                                            Corporation
KITTOCK, GAIL AND JOSEPH
                                                    Filed On:   6/2/2019                       Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
16771 JUDICIAL RD
LAKEVILLE, MN 55044




Creditor:                              Claim To Be Disallowed     22066     Ditech Holding                     $0.00              $600,000.00                  $0.00                     $0.00                    $49,720.00
                                                                            Corporation
LABOARD, VIRGIL
                                                    Filed On:   5/13/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
PO BOX 1432
ALEXANDRIA, VA 22313




                                                                                                                                                                                                          Page 21
                                      19-10412-jlg        Doc 1666           Filed 12/06/19 Entered 12/06/19 15:00:51                                            Main Document
No Basis Consumer Claims
                                                                                          Pg 38 of 55                                                                                               In re:Ditech Holding Corporation, et al.,
                                                                                             Exhibit
                                                                                                                                                                                                    Case No 19-10412 Jointly Administered
                                                                                              No Basis Consumer Claims


       Name and Address of Claimant                             Claim #           Debtor                       Secured           Administrative                Priority                 Unsecured                         Total

Creditor:                              Claim To Be Disallowed     22131     Green Tree                    $180,000.00                     $0.00           $180,000.00                       $0.00                 $360,000.00
                                                                            Servicing Corp.
LAMBERT, DEBORAH
                                                    Filed On:   5/14/2019                       Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                         records
15503 S LORELLA AVE
GARDENA, CA 90248




Creditor:                              Claim To Be Disallowed     22641     Ditech Holding                $390,000.00                     $0.00                  $0.00                      $0.00                 $390,000.00
                                                                            Corporation
LIANG, WEIYAN
                                                    Filed On:   5/21/2019                       Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                         records
982 HAMILTON AVE
MILPITAS, CA 95035




Creditor:                              Claim To Be Disallowed     24150     Ditech Holding                $359,000.00                     $0.00                  $0.00                $41,000.00                  $400,000.00
                                                                            Corporation
MALARO, JAMES & BARBARA
                                                    Filed On:   10/2/2019                       Reason for Objection:    Claim submitted with insufficient supporting documentation, unsecured portion filed after
                                                                                                                         Consumer Bar Date
637 LAFAYETTE ROAD
LAFAYETTE, NJ 07848




                                                                                                                                                                                                             Page 22
                                      19-10412-jlg        Doc 1666           Filed 12/06/19 Entered 12/06/19 15:00:51                                           Main Document
No Basis Consumer Claims
                                                                                          Pg 39 of 55                                                                                             In re:Ditech Holding Corporation, et al.,
                                                                                             Exhibit
                                                                                                                                                                                                  Case No 19-10412 Jointly Administered
                                                                                              No Basis Consumer Claims


       Name and Address of Claimant                             Claim #           Debtor                       Secured           Administrative               Priority                Unsecured                          Total

Creditor:                              Claim To Be Disallowed      2035     Ditech Holding                $485,000.00                     $0.00                 $0.00               $14,000.00                    $499,000.00
                                                                            Corporation
MARQUEZ, FRANCISCO G & BARBARA M
                                                    Filed On:   6/3/2019                        Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                         records
9925 WASHINGTON AVE
SOUTH GATE, CA 90280




Creditor:                              Claim To Be Disallowed     20968     Ditech Holding                $189,000.00                     $0.00          $189,000.00                      $0.00                   $378,000.00
                                                                            Corporation
MASHORE, LEROY
                                                    Filed On:   4/23/2019                       Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                         records
1912 RAMBLEWOOD ROAD
PETERSBURG, VA 23805




Creditor:                              Claim To Be Disallowed     22831     Green Tree                    $325,000.00               $45,000.00                  $0.00              $325,000.00                     $45,000.00
                                                                            Servicing Corp.
MCKEITHEN, DOUGLAS & DEBRA
                                                    Filed On:   5/26/2019                       Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                         records
2775 N STATE HWY 360 APT 325
GRAND PRAIRIE, TX 75050




                                                                                                                                                                                                           Page 23
                                      19-10412-jlg        Doc 1666           Filed 12/06/19 Entered 12/06/19 15:00:51                                          Main Document
No Basis Consumer Claims
                                                                                          Pg 40 of 55                                                                                            In re:Ditech Holding Corporation, et al.,
                                                                                             Exhibit
                                                                                                                                                                                                 Case No 19-10412 Jointly Administered
                                                                                             No Basis Consumer Claims


       Name and Address of Claimant                             Claim #           Debtor                      Secured           Administrative               Priority                Unsecured                          Total

Creditor:                              Claim To Be Disallowed     20757     Ditech Holding               $500,000.00                     $0.00             $2,850.00                     $0.00                   $502,850.00
                                                                            Corporation
MEDEIROS, RILEY K AND JOY S.P.
                                                    Filed On:   4/17/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
C/O 1342 TEMPORALE DRIVE
HENDERSON, NV 89052




Creditor:                              Claim To Be Disallowed     21792     Ditech Holding               $300,000.00              $300,000.00                  $0.00                     $0.00                   $600,000.00
                                                                            Corporation
MOAT, GRACE
                                                    Filed On:   5/10/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
1431 BIRCHWOOD AVE
ROSLYN, PA 19001




Creditor:                              Claim To Be Disallowed     21789     Ditech Holding               $535,000.00                     $0.00                 $0.00                     $0.00                   $535,000.00
                                                                            Corporation
MOLINA, HECTOR M
                                                    Filed On:   5/10/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
2315 NEW BERN AVE
RALEIGH, NC 27610




                                                                                                                                                                                                          Page 24
                                      19-10412-jlg        Doc 1666           Filed 12/06/19 Entered 12/06/19 15:00:51                                          Main Document
No Basis Consumer Claims
                                                                                          Pg 41 of 55                                                                                            In re:Ditech Holding Corporation, et al.,
                                                                                             Exhibit
                                                                                                                                                                                                 Case No 19-10412 Jointly Administered
                                                                                             No Basis Consumer Claims


       Name and Address of Claimant                             Claim #           Debtor                      Secured           Administrative               Priority                Unsecured                          Total

Creditor:                              Claim To Be Disallowed     22301     Ditech Holding               $425,050.00                     $0.00                 $0.00                     $0.00                   $425,050.00
                                                                            Corporation
MONACO, FRANK
                                                    Filed On:   5/15/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
92 EAST ST. MARKS PL
VALLEY STREAM, NY 11580




Creditor:                              Claim To Be Disallowed     22802     Ditech Holding               $375,000.00                     $0.00                 $0.00                     $0.00                   $375,000.00
                                                                            Corporation
MOORE, DEBRA
                                                    Filed On:   5/25/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
3058 WOLF COURT
DEKALB, IL 60115




Creditor:                              Claim To Be Disallowed     22220     Ditech Financial             $413,000.00                     $0.00               $128.00                     $0.00                   $413,128.00
                                                                            LLC
MR. COOPER
                                                    Filed On:   5/14/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
8950 CYPRESS WATERS BLVD
COPPELL, TX 75019




                                                                                                                                                                                                          Page 25
                                      19-10412-jlg        Doc 1666           Filed 12/06/19 Entered 12/06/19 15:00:51                                          Main Document
No Basis Consumer Claims
                                                                                          Pg 42 of 55                                                                                            In re:Ditech Holding Corporation, et al.,
                                                                                             Exhibit
                                                                                                                                                                                                 Case No 19-10412 Jointly Administered
                                                                                             No Basis Consumer Claims


       Name and Address of Claimant                             Claim #           Debtor                      Secured           Administrative               Priority                Unsecured                          Total

Creditor:                              Claim To Be Disallowed     21626     Ditech Financial             $550,000.00                     $0.00                 $0.00                     $0.00                   $550,000.00
                                                                            LLC
MUELLER, KARSTEN
                                                    Filed On:   5/7/2019                       Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
50 QUAIL CROSSING
SANTA CRUZ, CA 95060




Creditor:                              Claim To Be Disallowed      1557     Ditech Holding               $475,000.00                     $0.00                 $0.00                     $0.00                   $110,000.00
                                                                            Corporation
OKOEGWALE, AUSTIN
                                                    Filed On:   4/29/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
27364 ECHO CANYON CT
CORONA, CA 92883




Creditor:                              Claim To Be Disallowed     22677     Ditech Holding               $550,000.00                $2,850.00              $2,850.00              $550,000.00                $1,105,700.00
                                                                            Corporation
PAETZOLD, STEVE
                                                    Filed On:   5/22/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
2331 AMBER SPRINGS DR
KATY, TX 77450




                                                                                                                                                                                                          Page 26
                                      19-10412-jlg        Doc 1666          Filed 12/06/19 Entered 12/06/19 15:00:51                                          Main Document
No Basis Consumer Claims
                                                                                         Pg 43 of 55                                                                                            In re:Ditech Holding Corporation, et al.,
                                                                                            Exhibit
                                                                                                                                                                                                Case No 19-10412 Jointly Administered
                                                                                            No Basis Consumer Claims


       Name and Address of Claimant                             Claim #          Debtor                      Secured           Administrative               Priority                Unsecured                          Total

Creditor:                              Claim To Be Disallowed      728     Ditech Holding               $398,995.88                     $0.00                 $0.00              $401,004.12                    $800,000.00
                                                                           Corporation
PATERNOSTRO, CHARLES J
                                                    Filed On:   4/1/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                       records
ATTORNEY AT LAW 1485 ELMRIDGE RD
DENISON, TX 75020




Creditor:                              Claim To Be Disallowed     23368    Ditech Holding               $370,000.00                     $0.00                 $0.00              $370,000.00                    $740,000.00
                                                                           Corporation
PELIER, SUZANNE
                                                    Filed On:   6/2/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                       records
616 36TH ST
UNION CITY, NJ 07087




Creditor:                              Claim To Be Disallowed     21751    Ditech Holding               $436,000.00                     $0.00                 $0.00                     $0.00                   $436,000.00
                                                                           Corporation
PERRY, KARL
                                                    Filed On:   5/9/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                       records
10453 SUGARBERRY ST
WALDORF, MD 20603




                                                                                                                                                                                                         Page 27
                                      19-10412-jlg        Doc 1666           Filed 12/06/19 Entered 12/06/19 15:00:51                                          Main Document
No Basis Consumer Claims
                                                                                          Pg 44 of 55                                                                                            In re:Ditech Holding Corporation, et al.,
                                                                                             Exhibit
                                                                                                                                                                                                 Case No 19-10412 Jointly Administered
                                                                                             No Basis Consumer Claims


       Name and Address of Claimant                             Claim #           Debtor                      Secured           Administrative               Priority                Unsecured                          Total

Creditor:                              Claim To Be Disallowed     22174     Ditech Holding               $800,000.00                     $0.00                 $0.00                     $0.00                   $800,000.00
                                                                            Corporation
PORTILLO, SABELA
                                                    Filed On:   5/14/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
26612 PRESIDENT AVE
HARBOR CITY, CA 90710




Creditor:                              Claim To Be Disallowed     21514     Ditech Holding               $390,054.00                     $0.00                 $0.00              $147,054.00                    $390,054.00
                                                                            Corporation
POWDERLY, CHRISTINA MARIE
                                                    Filed On:   4/25/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
522 S HELENA STREET
ANAHEIM, CA 92805




Creditor:                              Claim To Be Disallowed     23963     Ditech Holding               $660,000.00                     $0.00                 $0.00                     $0.00                   $660,000.00
                                                                            Corporation
RENTERIA, CESAR
                                                    Filed On:   6/24/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
1165 SAN DIEGO DRIVE
SALINAS, CA 93901




                                                                                                                                                                                                          Page 28
                                      19-10412-jlg        Doc 1666           Filed 12/06/19 Entered 12/06/19 15:00:51                                          Main Document
No Basis Consumer Claims
                                                                                          Pg 45 of 55                                                                                            In re:Ditech Holding Corporation, et al.,
                                                                                             Exhibit
                                                                                                                                                                                                 Case No 19-10412 Jointly Administered
                                                                                             No Basis Consumer Claims


       Name and Address of Claimant                             Claim #           Debtor                      Secured           Administrative               Priority                Unsecured                          Total

Creditor:                              Claim To Be Disallowed     23365     Reverse Mortgage             $500,000.00                     $0.00                 $0.00                     $0.00                   $500,000.00
                                                                            Solutions, Inc.
RITZ, NAOMI
                                                    Filed On:   6/2/2019                       Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
PO BOX 836
RANCHO MIRAGE, CA 92270




Creditor:                              Claim To Be Disallowed     24000     Ditech Holding               $500,000.00                     $0.00             $2,850.00                     $0.00                   $500,000.00
                                                                            Corporation
RODRIGUEZ, SAMUEL
                                                    Filed On:   7/11/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
PO BOX 64821
TUCSON, AZ 85728




Creditor:                              Claim To Be Disallowed      2030     Ditech Holding               $375,000.00                     $0.00                 $0.00                     $0.00                   $145,000.00
                                                                            Corporation
SARSON, ROBERT JOHN
                                                    Filed On:   6/3/2019                       Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
6327 COOLEY LK RD
WATERFORD, MI 48327




                                                                                                                                                                                                          Page 29
                                      19-10412-jlg        Doc 1666           Filed 12/06/19 Entered 12/06/19 15:00:51                                           Main Document
No Basis Consumer Claims
                                                                                          Pg 46 of 55                                                                                              In re:Ditech Holding Corporation, et al.,
                                                                                             Exhibit
                                                                                                                                                                                                   Case No 19-10412 Jointly Administered
                                                                                             No Basis Consumer Claims


       Name and Address of Claimant                             Claim #           Debtor                      Secured           Administrative                Priority                 Unsecured                         Total

Creditor:                              Claim To Be Disallowed     24331     Ditech Financial           $2,500,000.00                     $0.00                  $0.00               $155,500.00                $2,655,500.00
                                                                            LLC
SHELTON, OPHELIA A
                                                    Filed On:   10/8/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation, unsecured portion filed after
                                                                                                                        Consumer Bar Date
4008 W MOUNTAIN VIEW RD
PHOENIX, AZ 85051




Creditor:                              Claim To Be Disallowed     20508     Ditech Financial             $530,000.00                     $0.00                  $0.00                      $0.00                 $530,000.00
                                                                            LLC
SMALLS, DAYKA & JASON
                                                    Filed On:   4/8/2019                       Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
1124 SEA ISLAND PKWY
ST HELENA ISLAND, SC 29920




Creditor:                              Claim To Be Disallowed     20846     Ditech Holding               $357,000.00                     $0.00                  $0.00                      $0.00                 $357,000.00
                                                                            Corporation
SMITH, STEVEN JOSEPH
                                                    Filed On:   4/22/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
3007 W WILD FLOWER LANE
LEHI, UT 84043




                                                                                                                                                                                                            Page 30
                                      19-10412-jlg        Doc 1666           Filed 12/06/19 Entered 12/06/19 15:00:51                                          Main Document
No Basis Consumer Claims
                                                                                          Pg 47 of 55                                                                                            In re:Ditech Holding Corporation, et al.,
                                                                                             Exhibit
                                                                                                                                                                                                 Case No 19-10412 Jointly Administered
                                                                                             No Basis Consumer Claims


       Name and Address of Claimant                             Claim #           Debtor                      Secured           Administrative               Priority                Unsecured                          Total

Creditor:                              Claim To Be Disallowed      1610     Reverse Mortgage             $398,200.00                     $0.00          $398,200.00                      $0.00                   $398,200.00
                                                                            Solutions, Inc.
SUTHERLAND, CARL
                                                    Filed On:   4/29/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
3034 N SCOTTSDALE RD
SCOTTSDALE, AZ 85251




Creditor:                              Claim To Be Disallowed      1534     Ditech Holding               $400,000.00                     $0.00                 $0.00                     $0.00                   $400,000.00
                                                                            Corporation
TERRY, ALLAN S
                                                    Filed On:   4/26/2019                      Reason for Objection:    Invalid claim based upon books and records review
1012 BAKERS LANDING DR
NORTH CHARLESTON, SC 27418




Creditor:                              Claim To Be Disallowed      1944     Ditech Holding               $500,000.00                     $0.00                 $0.00              $500,000.00                    $500,000.00
                                                                            Corporation
THIERO, SIDI ML
                                                    Filed On:   5/23/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
133-29 135TH PLACE
SOUTH OZONE PARK, NY 11420




                                                                                                                                                                                                          Page 31
                                       19-10412-jlg        Doc 1666           Filed 12/06/19 Entered 12/06/19 15:00:51                                          Main Document
No Basis Consumer Claims
                                                                                           Pg 48 of 55                                                                                            In re:Ditech Holding Corporation, et al.,
                                                                                              Exhibit
                                                                                                                                                                                                  Case No 19-10412 Jointly Administered
                                                                                              No Basis Consumer Claims


       Name and Address of Claimant                              Claim #           Debtor                      Secured           Administrative               Priority                Unsecured                          Total

Creditor:                               Claim To Be Disallowed     23926     Ditech Holding               $450,000.00                     $0.00            $10,000.00                     $0.00                    $10,000.00
                                                                             Corporation
TINNES, PATRICK
                                                     Filed On:   6/12/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                         records
9606 EL VENADO DR
WHITTIER, CA 90603




Creditor:                               Claim To Be Disallowed     23733     Ditech Holding               $368,573.17                     $0.00                 $0.00                     $0.00                   $368,573.17
                                                                             Corporation
TOM, RANDALL CLAYTON
                                                     Filed On:   6/3/2019                       Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                         records
C/O GARY Y. SHIGEMURA, ESQ. 745 FORT
STREET SUITE 700
HONOLULU, HI 96813-3814




Creditor:                               Claim To Be Disallowed     22648     Ditech Holding                $75,000.00            $1,000,000.00              $5,850.00                     $0.00               $1,080,850.00
                                                                             Corporation
TRAMMELL, VERONICA
                                                     Filed On:   5/21/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                         records
1012B KING ST
JACKSONVILLE, AR 72076




                                                                                                                                                                                                           Page 32
                                      19-10412-jlg        Doc 1666           Filed 12/06/19 Entered 12/06/19 15:00:51                                          Main Document
No Basis Consumer Claims
                                                                                          Pg 49 of 55                                                                                            In re:Ditech Holding Corporation, et al.,
                                                                                             Exhibit
                                                                                                                                                                                                 Case No 19-10412 Jointly Administered
                                                                                             No Basis Consumer Claims


       Name and Address of Claimant                             Claim #           Debtor                      Secured           Administrative               Priority                Unsecured                          Total

Creditor:                              Claim To Be Disallowed      1244     Ditech Holding             $8,564,446.00                     $0.00                 $0.00                     $0.00               $8,564,446.00
                                                                            Corporation
TRIMMIER, TERESA
                                                    Filed On:   4/23/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
230 BRUCE HILL BLVD
SENECA, SC 29678




Creditor:                              Claim To Be Disallowed     20858     Ditech Financial             $385,713.00                     $0.00                 $0.00                     $0.00                   $385,713.00
                                                                            LLC
VENENCIA, WALLY
                                                    Filed On:   4/22/2019                      Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
17327 CAGNEY ST
GRANADA HILLS, CA 91344




Creditor:                              Claim To Be Disallowed     23726     Ditech Holding               $425,000.00                     $0.00                 $0.00                     $0.00                   $425,000.00
                                                                            Corporation
WOODS, KIMBERLY
                                                    Filed On:   6/3/2019                       Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                        records
P.O. BOX 836
ROY, WA 98580




                                                                                                                                                                                                          Page 33
                                          19-10412-jlg            Doc 1666            Filed 12/06/19 Entered 12/06/19 15:00:51                                          Main Document
No Basis Consumer Claims
                                                                                                   Pg 50 of 55                                                                                            In re:Ditech Holding Corporation, et al.,
                                                                                                      Exhibit
                                                                                                                                                                                                          Case No 19-10412 Jointly Administered
                                                                                                   No Basis Consumer Claims


       Name and Address of Claimant                                     Claim #           Debtor                       Secured           Administrative               Priority                Unsecured                          Total

Creditor:                                   Claim To Be Disallowed        22699      Reverse Mortgage             $475,000.00                     $0.00             $4,780.00                     $0.00                   $479,780.00
                                                                                     Solutions, Inc.
YEUNG, FU KEUNG AU
                                                            Filed On:   5/23/2019                       Reason for Objection:    Claim submitted with insufficient supporting documentation and no support in books and
                                                                                                                                 records
PO BOX 911
BRASELTON, GA 30517




                           Claims To Be Disallowed Totals                           100                       $459,895,563.57           $11,842,149.26        $70,980,658.00            $59,948,558.12              $418,499,456.65




                                                                                                                                                                                                                   Page 34
19-10412-jlg        Doc 1666      Filed 12/06/19 Entered 12/06/19 15:00:51   Main Document
                                               Pg 51 of 55


                                             Exhibit B

                                           Proposed Order




    WEIL:\97291114\5\41703.0012
19-10412-jlg         Doc 1666       Filed 12/06/19 Entered 12/06/19 15:00:51                      Main Document
                                                 Pg 52 of 55


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :       Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                  Case No. 19-10412 (JLG)
                                                               :
                           Debtors.   1                        :       (Jointly Administered)
                                                               :
---------------------------------------------------------------X

                 ORDER GRANTING FIRST OMNIBUS OBJECTION
          TO PROOFS OF CLAIM (NO BASIS CONSUMER CREDITOR CLAIMS)

                    Upon the First Omnibus Objection to Proofs of Claim (No Basis Consumer

Creditor Claims), filed on December 6, 2019 (the “Objection”), 2 for an order (i) disallowing and

expunging certain Consumer Creditor Claims, and (ii) granting related relief, all as more fully set

forth in the Objection; and the Bankruptcy Court having jurisdiction to consider the Objection and

the relief requested therein in accordance with 28 U.S.C. §§ 157(a)-(b) and 1334 and the Amended

Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.); and consideration of

the Objection and the relief requested therein being a core proceeding pursuant to 28 U.S.C.

§ 157(b); and venue being proper before this Bankruptcy Court pursuant to 28 U.S.C. §§ 1408 and

1409; and due and proper notice of the relief requested in the Objection having been provided, and

it appearing that no other or further notice need be provided in accordance with the Claims



1
     The Debtors confirmed the Third Amended Joint Chapter 11 Plan of Ditech Holding Corporation and Its
     Affiliated Debtors (ECF No. 1326) (the “Third Amended Plan”), which created the Wind Down Estates. Wind
     Down Estates, along with the last four digits of their federal tax identification number, as applicable, are Ditech
     Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech Financial LLC (5868); Green Tree Credit
     LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree Insurance Agency of Nevada, Inc. (7331);
     Green Tree Investment Holdings III LLC (1008); Green Tree Servicing Corp. (3552); Marix Servicing LLC
     (6101); Walter Management Holding Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The
     Wind Down Estates’ principal offices are located at 1100 Virginia Drive, Suite 100, Fort Washington,
     Pennsylvania 19034.

2
     Capitalized terms not otherwise herein defined shall have the meanings ascribed to such terms in the Objection.



WEIL:\97291114\5\41703.0012
19-10412-jlg         Doc 1666       Filed 12/06/19 Entered 12/06/19 15:00:51             Main Document
                                                 Pg 53 of 55


Procedures Order; and such notice having been adequate and appropriate under the circumstances,

and it appearing that no other or further notice need be provided; [and the Bankruptcy Court having

held a hearing to consider the relief requested in the Objection on January 15, 2020 (the

“Hearing”); and upon the record of the Hearing,] and upon all of the proceedings had before the

Bankruptcy Court; and the Bankruptcy Court having determined that the legal and factual bases

set forth in the Objection establish just cause for the relief granted herein; and is in the best interests

of the Wind Down Estates, their creditors, and all parties in interest; and after due deliberation and

sufficient cause appearing therefor,

                    IT IS HEREBY ORDERED THAT

                    1.        The Objection is granted to the extent set forth herein.

                    2.        Each No Basis Consumer Creditor Claim listed on Exhibit 1 annexed to

this Order is disallowed and expunged in its entirety from the claims register.

                    3.        Each No Basis Consumer Creditor Claim and the objections by the Plan

Administrator to such Claims, as set forth on Exhibit 1 hereto, constitutes a separate contested

matter as contemplated by Bankruptcy Rule 9014. This Order shall be deemed a separate Order

with respect to each such No Basis Consumer Creditor Claim. Any stay of this Order pending

appeal by any claimants whose claims are subject to this Order shall only apply to the contested

matter which involves such claimant and shall not act to stay the applicability and/or finality of

this Order with respect to the other contested matters listed in the Objection or this Order.

                    4.        This Order has no res judicata, estoppel, or other effect on the validity,

allowance, or disallowance of, and all rights to object to or defend on any basis are expressly

reserved with respect to any claim referenced or identified in the Objection that is not listed on

Exhibit 1.




WEIL:\97291114\5\41703.0012
                                                        2
19-10412-jlg         Doc 1666       Filed 12/06/19 Entered 12/06/19 15:00:51         Main Document
                                                 Pg 54 of 55


                    5.        The Plan Administrator, Consumer Representative, Epiq, and the Clerk of

this Bankruptcy Court are authorized to take all actions necessary or appropriate to give effect to

this Order.

                    6.        The Bankruptcy Court shall retain jurisdiction to hear and determine all

matters arising from or related to the implementation, interpretation and/or enforcement of this

Order.

                    7.        The terms and conditions of this Order are effective immediately upon

entry.



 Dated:                     , 2019
             New York, New York


                                                    HONORABLE JAMES L. GARRITY, JR.
                                                    UNITED STATES BANKRUPTCY JUDGE




WEIL:\97291114\5\41703.0012
                                                      3
19-10412-jlg        Doc 1666      Filed 12/06/19 Entered 12/06/19 15:00:51   Main Document
                                               Pg 55 of 55


                                              Exhibit 1

                                  No Basis Consumer Creditor Claims




    WEIL:\97291114\5\41703.0012
